DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently claims 1-20 are pending in this application. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Campagna (US 9,942,211 B1), hereinafter, “Campagna” and Lee at al. (US 2012/0140923 A1), hereinafter, “Lee” have been found to be the closest prior arts. 
Campagna discloses computer systems that perform or otherwise rotate cryptographic keys. Rotation of cryptographic keys refers to obtaining data encrypted under a first cryptographic key, decrypting the data, and encrypting it under a second cryptographic key. In an embodiment, a cryptography service (e.g., a system, which may be a distributed system, configured to perform cryptographic operations) generates a set of initialization vectors and keystreams that may be used later to perform a key rotation. In an embodiment, a security module coordinator orchestrates the pre-generation of initialization vectors and keystreams among a plurality of security modules, which may be hardware security modules. Generally, a security module is a device that provides hardware-based protection of cryptographic material (e.g., 
Lee et al. (US 2012/0140923 A1), hereinafter, “Lee” discloses system for encryption key versioning and rotation in a multi-tenant environment. Encrypted data and their associated encryption and decryption keys are created and maintained in accordance with three inter-related schemes: i) a master key scheme involving key splitting; ii) a key versioning scheme for tracking sequential key versions; and iii) a key rotation scheme used to re-encrypt previously encrypted data with a new, updated key version. These three inter-related schemes are described in greater detail below in the context of a multi-tenant environment.
However, Campagna and Lee either alone or in combination fail to teach or suggest “temporarily storing the one or more decrypted second encryption keys in a cache memory; receiving a service request involving at least one of the one or more decrypted second encryption keys; switching service request processing from a persistent data store to the cache memory during the changing of the first encryption key; using the first encryption key to encrypt a new encryption key, resulting in a new first encrypted key; storing the new first encrypted key in the persistent data store; and encrypting the one or more decrypted second encryption keys from the cache memory, in combination with the new first encryption key, resulting in newly encrypted one or more second encryption keys” as required by claim 1 and when taken in the context of the claim as a whole. Campagna and Lee either alone or in combination fail to teach or suggest “temporarily storing the one or more decrypted second encryption keys in a cache memory; receiving a service request involving at least one of the one or more .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435